Name: 97/293/EC: Commission Decision of 22 April 1997 repealing Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural activity;  means of agricultural production;  international trade;  health
 Date Published: 1997-05-13

 Avis juridique important|31997D029397/293/EC: Commission Decision of 22 April 1997 repealing Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) Official Journal L 121 , 13/05/1997 P. 0023 - 0023COMMISSION DECISION of 22 April 1997 repealing Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) (97/293/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof,Whereas as a result of outbreaks of foot-and-mouth disease in Greece the Commission adopted Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Decision 96/440/EC (4), as amended by Decision 96/695/EC (5);Whereas the measures introduced by Decision 96/526/EC for the prefecture of Evros should be of a temporary nature;Whereas no outbreaks of foot-and-mouth disease have been reported since 30 September 1996;Whereas the results obtained from a surveillance programme carried out in the prefecture of Evros indicate a health situation not requiring safeguard measures concerning foot-and-mouth disease;Whereas the measures adopted by Decision 96/526/EC can be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/526/EC is hereby repealed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 221, 31. 8. 1996, p. 65.(5) OJ No L 320, 11. 12. 1996, p. 24.